Motion Granted; Appeal Dismissed and Memorandum Opinion filed December 6,
2012.




                                        In The

                     Fourteenth Court of Appeals

                                 NO. 14-12-00899-CV

                    MATTHEW T. DEARMOND, III, Appellant

                                          V.

              TEXAS DOW EMPLOYEES CREDIT UNION, Appellee


          On Appeal from the County Court at Law # 4 and Probate Court
                             Brazoria County, Texas
                        Trial Court Cause No. CI0048400


                  MEMORANDUM                       OPINION


        This is an appeal from a judgment signed September 21, 2012. The notice of
appeal was filed September 26, 2012. On October 31, 2012, appellee filed a motion to
dismiss the appeal as moot and for failure to pay the appellate filing fee. According to
appellee’s motion and documents filed in this court, appellant’s check tendered for a
supersedeas bond was returned with a notation of insufficient funds. Because appellant
did not supersede the judgment, appellee took possession of the property on October 23,
2012.
       If a defendant in a forcible-detainer action is no longer in possession of the
premises, an appeal from the forcible-detainer judgment is moot unless the defendant
asserts “a potentially meritorious claim of right to current, actual possession of the
[premises].” Marshall v. Housing Auth. of City of San Antonio, 198 S.W.3d 782, 787
(Tex. 2006); Wilhelm v. Fed. Nat. Mortg. Ass’n, 349 S.W.3d 766, 768 (Tex. App.—
Houston [14th Dist.] 2011, no pet.). In this case, appellant did not file a supersedeas
bond and appellee took possession of the property.

       Moreover, to date, our records show that appellant has not paid the $175.00
appellate filing fee. See Tex. R. App. P. 5 (requiring payment of fees in civil cases unless
indigent); Tex. R. App. P. 20.1 (listing requirements for establishing indigence); see also;
Tex. Gov’t Code Ann. ' 51.207.

       On November 1, 2012, this court ordered appellant to pay the appellate filing fee
on or before November 16, 2012, or the appeal would be dismissed. Appellant has not
paid the appellate filing fee, nor has he responded to appellee’s motion.

       Accordingly, the appeal is ordered dismissed. See Tex. R. App. P. 42.3(c)
(allowing involuntary dismissal of case because appellant has failed to comply with
notice from clerk requiring response or other action within specified time).


                                          PER CURIAM


Panel consists of Justices Frost, Christopher, and Jamison.




                                             2